Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20            PageID.751     Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,                                Criminal Case No. 10-20565
v.
                                                     Honorable Nancy G. Edmunds
OLIVER CHRISTOPHER INGRAM,

           Defendant.
                           /

                        ORDER DENYING DEFENDANT’S EMERGENCY
                        MOTION FOR COMPASSIONATE RELEASE [54]

      Pending before the Court is Defendant’s pro se Motion for Compassionate

Release. (ECF No. 54.) Defendant requests that pursuant to the First Step Act of 2018

and 18 U.S.C. § 3582(c)(1)(A) the Court resentence him to a sentence of imprisonment

of time served, or alternatively, convert the remainder of his sentence to a term of

supervised release.        Defendant contends his health condition and age constitute

extraordinary and compelling circumstances justifying this relief in the wake of the

COVID-19 pandemic. The government opposes the requested relief and has filed a

response. (ECF No. 59.) The Court has reviewed the record in its entirety and finds that

a hearing on this matter is not necessary. For the reasons set forth below, the Court

DENIES Defendant’s motion.

      I.         BACKGROUND

      On November 7, 2011, Defendant pled guilty to one count of possession with intent

to distribute heroin in violation of 21 U.S.C. § 841(a). The criminal charge arose from the

execution of a search warrant at the Defendant’s house after Defendant allegedly sold

heroin to an undercover ATF Agent. In executing the search warrant, officers recovered

                                             1
Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20         PageID.752     Page 2 of 7



heroin, packaging materials, scales, and two firearms, among other items. Defendant

was detained pending trial. (See ECF Nos. 5,19.).

      On February 15, 2012, the Court sentenced Defendant to be imprisoned for a term

of 151 months. Defendant is currently confined at FCI Elkton. Defendant’s projected

release date is July 4, 2021.

      Defendant is 51 years old. According to the Government, he suffers from various

health issues, most notably stage 2 chronic kidney disease, obesity and hypertension.

Defendant contends his health conditions place him in the COVID-19 highest-risk

category. And the Government appears to agree with Defendant’s assessment of his

health.

      On April 23, 2020, Defendant submitted a request to the BOP for compassionate

release due to his health issues and the COVID-19 pandemic.          According to the

Government, on May, 6, 2020, the BOP denied Defendant’s request, determining that he

did not meet the criteria for a compassionate release or a reduction in sentence. The

Government states that Defendant satisfied the exhaustion requirements of §

3582(c)(1)(A).

      Defendant now moves for compassionate release in this Court. According to the

Government, Defendant became infected with COVID-19 after filing his motion. The

Government explains that all inmates at FCI Elkton were tested for COVID-19 in late May

2020. On June 30, 2020, Defendant was moved to isolation after receiving a positive

COVID-19 test even though he was asymptomatic. He was monitored throughout the

period of his infection and remained asymptomatic before testing negative on July 9,




                                          2
Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20              PageID.753     Page 3 of 7



2020.    Notwithstanding Defendant’s intervening infection, the motion has been fully

briefed and is ripe for consideration.

        II.    ANALYSIS

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

modify terms of imprisonment as follows (emphasis added):

        The court may not modify a term of imprisonment once it has been imposed
        except that—in any case—the court, upon motion of the Director of the
        Bureau of Prisons, or upon motion of the defendant after the defendant has
        fully exhausted all administrative rights to appeal a failure of the Bureau of
        Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
        from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier, may reduce the term of imprisonment (and may impose
        a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction ...
               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

Thus in order to obtain relief under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must satisfy

the exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a reduction of his sentence or compassionate release. In addition to this showing,

the Court must also consider the sentencing factors described in 18 U.S.C. § 3553(a) and

determine whether a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        In his motion, Defendant states that his health conditions and age in the wake of

the COVID-19 pandemic are extraordinary and compelling circumstances warranting

compassionate release under § 3582(c). Although Defendant does not address the issue,

the Government states that Defendant exhausted the statutory prerequisites for seeking



                                              3
Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20                         PageID.754        Page 4 of 7



this relief. The Government also concedes that Defendant’s health conditions could

constitute an extraordinary and compelling circumstance in the wake of the COVID-19

pandemic. 1 The Government argues, however, that Defendant is not entitled to release

under § 3582(c) because he poses a continued danger to the community.                                   The

Government further contends that notwithstanding Defendant’s health conditions and the

threat of COVID-19, consideration of the § 3553(a) factors supports denying the motion.

Having considered the record in its entirety, the Court agrees the Government’s position

under the facts and circumstances presented here.

        As an initial matter, it is not clear from the record that Defendant exhausted his

administrative remedies prior to filing the instant motion. To demonstrate exhaustion in

the compassionate-release context, a defendant must have “fully exhausted all

administrative rights to appeal” the BOP’s decision not to move for compassionate

release on his behalf, or waited for the lapse of 30 days from the date the facility’s warden

received his request asking the BOP to move for compassionate release, whichever

comes first. 18 U.S.C. § 3582(c)(1)(A); see United States v. Alam, 960 F.3d 831, 832 (6th

Cir. 2020). Here, on April 23, 2020 Defendant submitted his request for compassionate

release to the BOP, and on May 6, 2020 the BOP denied Defendant’s request.

Defendant’s motion is dated April 27, 2020, which means it was filed before the BOP


        1  The Government implicitly argues that because Defendant was already infected with COVID-19
and was fine, Defendant’s medical conditions should not be considered an extraordinary and compelling
circumstance to warrant compassionate release. In support of this argument, the Government points to
Judge Goldsmith’s decision in United States v. Bland, Case No. 18-20555 (E.D. Mich. May 28, 2020) finding
that ([t]he risk of contracting COVID-19 a second time and potentially developing a more severe response
is not akin to the type of ‘extraordinary and compelling reasons’ justifying compassionate release identified
by the Sentencing Commission.” See Bland, Case No. 18-20555 (denying compassionate release to an
inmate who “tested positive for COVID-19 ... experienced mild symptoms, recovered, and was released
back to his unit”). The Court declines to address this argument because it is not necessary to resolve
Defendant’s motion.


                                                     4
Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20              PageID.755      Page 5 of 7



denied his request.      Thus it appears Defendant failed to properly exhaust his

administrative remedies prior to seeking relief in this Court.

       Notwithstanding, and assuming Defendant can establish that his health conditions

constitute an extraordinary circumstance, Defendant is not entitled to compassionate

release because he fails to establish that he is not a danger to the community under 18

U.S.C. § 3142(g). In order to be entitled to compassionate release, a defendant must

“not be a danger to the safety of any other person or to the community” under 18 U.S.C.

§ 3142(g). See U.S.S.G. § 1B1.13. 18 U.S.C. § 3142(g) outlines factors to be considered

when determining whether a defendant presents a danger to the safety of any other

person and the community:

       (1) the nature and circumstances of the offense charged, including whether the
          offense is a crime of violence, a violation of section 1591, a Federal crime of
          terrorism, or involves a minor victim or a controlled substance, firearm,
          explosive, or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including

          (A) the person’s character, physical and mental condition, family ties,
              employment, financial resources, length of residence in the community,
              community ties, past conduct, history relating to drug or alcohol abuse,
              criminal history, and record concerning appearance at court proceedings;
              and

          (B) whether, at the time of the current offense or arrest, the person was on
              probation, on parole, or on other release pending trial, sentencing, appeal,
              or completion of sentence for an offense under Federal, State, or local law;
              and

       (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release. In considering the conditions of
          release described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the
          judicial officer may upon his own motion, or shall upon the motion of the
          Government, conduct an inquiry into the source of the property to be
          designated for potential forfeiture or offered as collateral to secure a bond, and
                                             5
Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20              PageID.756      Page 6 of 7



          shall decline to accept the designation, or the use as collateral, of property that,
          because of its source, will not reasonably assure the appearance of the person
          as required.

18 U.S.C. § 3142(g). The Government argues that, applying these factors, Defendant is

a danger to the community. The Court agrees. The Court previously found that these

factors warranted Defendant’s detention pending trial. (See ECF No. 19.) Defendant was

convicted of serious drug distribution charges. When he was arrested, he was found in

possession of two firearms, one of which being an AK-47 assault rifle. And as Defendant

has previously acknowledged, he has an extensive criminal history. Based on the Court’s

intimate knowledge of this case and Defendant’s history and characteristics, the Court

finds that Defendant fails to establish that he is not a danger to the community.

      Finally, the Court finds that consideration of the factors set forth in § 3553(a)

weighs against granting the requested relief.         The nature and circumstances of

Defendant’s offense are serious, and that one factor weighs against granting

compassionate release. See § 3553(a)(1). Moreover, the Court finds that releasing

Defendant to home confinement at this point and under these circumstances would not

be consistent with the other § 3553(a) factors. The Court finds that the statutory goal of

imposing punishment would not be satisfied by releasing Defendant to home confinement

at this point. And as discussed, there is no evidence that Defendant no longer poses a

continued danger to the community.         Thus granting the requested relief would be

inconsistent with and not supported by the § 3553(a) factors.




                                             6
Case 2:10-cr-20565-NGE-RSW ECF No. 60 filed 08/24/20          PageID.757     Page 7 of 7



      III.   CONCLUSION

      Accordingly, for the above stated reasons, IT IS HEREBY ORDERED that

Defendant’s Emergency Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A) is DENIED.



      SO ORDERED.

               s/Nancy G. Edmunds
               Nancy G. Edmunds
               United States District Judge



Dated: August 24, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 24, 2020, by electronic and/or ordinary mail.


               s/Lisa Bartlett
               Case Manager




                                              7
